           Case 3:19-cr-00491-H Document 99 Filed 05/03/21 PageID.224 Page 1 of 1

                         MINUTES OF THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA

                                               VS
    UNITED STATES OF AMERICA                                     ROBERT JESUS GALLON (1)
Case Number:      19CR0491-H                 EXHIBIT LIST         SENTENCE WITH PSR HEARING


☐     Plaintiff    ☐     Defendant    ☒      Victim-Witness

Letter       Date I.D.         Date Rec’vd                           Description
  A        May 3, 2021         May 3, 2021     Photo of victim




                                              Page 1 of 1
